

116 HR 678 IH: Fair Compensation for Low-Wage Contractor Employees Act of 2019
U.S. House of Representatives
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 678IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2019Ms. Pressley (for herself, Ms. Norton, Mr. Beyer, Ms. Schakowsky, Ms. Omar, Mr. Scott of Virginia, Mr. Sarbanes, Mrs. Watson Coleman, Mr. Luján, Ms. Moore, Ms. Bonamici, Mr. Kennedy, Mr. Pocan, Ms. Tlaib, Ms. Lee of California, Ms. Ocasio-Cortez, Mr. Nadler, Ms. Jayapal, Mrs. Trahan, Mr. Sires, Mr. Connolly, and Mr. Trone) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide back pay to low-wage contractor employees, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fair Compensation for Low-Wage Contractor Employees Act of 2019. 2.AppropriationThere is hereby appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2019, such sums as may be necessary for each Federal agency subject to the lapse in appropriations that began on or about December 22, 2018, for adjustments in the price of contracts of such agency under section 3.
		3.Back compensation for low-wage employees of Government contractors in connection with the lapse in
			 appropriations
 (a)In generalEach Federal agency subject to the lapse in appropriations that began on or about December 22, 2018, shall adjust the price of any contract of such agency for which the contractor was ordered to suspend, delay, or interrupt all or part of the work of such contract, or stop all or any part of the work called for in such contract, as a result of the lapse in appropriations to compensate the contractor for reasonable costs incurred—
 (1)to provide compensation, at an employee’s standard rate of compensation, to any employee who was furloughed or laid off, or who was not working, who experienced a reduction of hours, or who experienced a reduction in compensation, as a result of the lapse in appropriations (for the period of the lapse); or
 (2)to restore paid leave taken by any employee during the lapse in appropriations, if the contractor required employees to use paid leave as a result of the lapse in appropriations.
 (b)Limitation on amount of weekly compensation covered by adjustmentThe maximum amount of weekly compensation of an employee for which an adjustment may be made under subsection (a) may not exceed the lesser of—
 (1)the employee's actual weekly compensation; or (2)$965.
 (c)Timing of adjustmentsThe adjustments required by subsection (a) shall be made as soon as practicable after the end of the lapse in appropriations described in that subsection.
 (d)DefinitionsIn this section: (1)The term compensation has the meaning given that term in section 6701 of title 41, United States Code.
 (2)The term employee means the following: (A)A service employee as that term is defined in section 6701(3) of title 41, United States Code, except that the term also includes service employees described in subparagraph (C) of that section notwithstanding that subparagraph.
 (B)A laborer or mechanic covered by section 3142 of title 40, United States Code. 